Citation Nr: 0816229	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  06-17 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver or restitution of nonservice-connected 
disability pension benefit payments in the amount of $16,085.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is purportedly the surviving spouse of the 
veteran who served on active duty from September 1950 to July 
1952.  Records show the veteran died in November 2002.  The 
appellant's marital relationship with the veteran is 
unverified and the available evidence indicates the veteran 
was either separated or divorced for a period of 
approximately 20 years at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The appellant was not the designated payee of the benefit 
payments at issue nor is she shown to have been entitled to 
payments for the purpose of requesting entitlement to waiver 
under VA law or for restitution as a result of VA 
administrative error.


CONCLUSION OF LAW

Entitlement to waiver or restitution of nonservice-connected 
disability pension benefit payments in the amount of $16,085 
is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  Although the appellant was apparently not 
provided a VCAA notice addressing her claim, the 
determinative issue as to this matter does not involve a 
consideration of the factual evidence.  The appellant is not 
prejudiced by appellate review based upon the available 
record.

VA regulations provide that there shall be no collection of 
an overpayment, or any interest thereon, which results from 
participation in a benefit program administered under any law 
by VA when it is determined by a regional office Committee on 
Waivers and Compromises that collection would be against 
equity and good conscience.  For the purpose of this 
regulation, the term overpayment refers only to those benefit 
payments made to a designated living payee or beneficiary in 
excess of the amount due or to which such payee or 
beneficiary is entitled.  There shall be no waiver 
consideration of an indebtedness that results from the 
receipt of a benefit payment by a non-payee who has no claim 
or entitlement to such payment.  38 C.F.R. § 1.962 (2007).

The effective date of reduction or discontinuance of an award 
of pension, compensation, or dependency and indemnity 
compensation for a payee or dependent based upon an 
administrative error shall be the date of the last payment on 
an erroneous award based solely on administrative error or 
error in judgment.  38 C.F.R. § 3.500(b) (2007).  

In this case, records show an overpayment of nonservice-
connected disability pension benefit payments in the amount 
of $16,085 was created based upon monthly deposits to the 
veteran's financial institution after his death.  The 
appellant has reported, in essence, that VA's demand for the 
financial institution to return those payments and their 
demand that she repay them had caused an extreme financial 
hardship.  She also stated that she had notified VA of the 
veteran's death when she requested burial benefits and that 
she assumed she was entitled to the continued deposits into 
the joint account she had held with the veteran.  A claim for 
entitlement to VA death pension benefits has not been 
submitted.

The record clearly demonstrates that the appellant was not 
the designated payee of the benefit payments at issue nor is 
she shown to have been entitled to payments for the purpose 
of requesting entitlement to waiver under VA law or for 
restitution as a result of VA administrative error.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

The appeal for entitlement to restitution of nonservice-
connected disability pension benefit payments in the amount 
of $16,085 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


